WILKEY, Circuit Judge,
dissenting:
This ease deserves, and has received, all possible expedition, so I record my disagreement with my colleagues’ conclusion with unaccustomed brevity. I think the appellants are correct in their challenge to the subpoenas on points (1), (2), and (5) as stated in the third paragraph of the Per Curiam. On the face of the statute there is no subpoena power under Title III, there is admittedly not one word in the legislative history implying there is such a power, and there are words from two of the legislators most active on this statute saying flatly that no subpoena power exists for the Title III study, a repeated assertion which was repeatedly uncontradicted.
I agree, of course, with the imposition of the protective order.